KEVIN G. CLARKSON
ATTORNEY GENERAL
Sean Lynch
Senior Assistant Attorney General
sean.lynch@alaska.gov
Mary Hunter Gramling
Senior Assistant Attorney General
mary.gramling@alaska.gov
State of Alaska Department of Law
P.O. Box 110300
Juneau, Alaska 99811-0300
907.465.3600 main
907.465.2417 fax
Attorneys for the State of Alaska

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

FRIENDS OF ALASKA NATIONAL WILDLIFE                )
REFUGES, et al.,                                   )
                                                   )               3:19-CV-00216 (JWS)
                          Plaintiffs,              )
                 v.                                )
                                                   )               JOINT REQUEST FOR
DAVID BERNHARDT, et al.,                           )               ORAL ARGUMENT
                                                   )               (Local Rule 7.1(f))
                          Defendants,              )
                                                   )
KING COVE CORPORATION, et al.,                     )
                                                   )
                          Intervenor-Defendants,   )
                                                   )
STATE OF ALASKA,                                   )
                                                   )
                          Intervenor-Defendant.    )
__________________________________________________ )


       Intervenor-Defendant State of Alaska jointly requests with the Intervenor-Defendants

King Cove Corporation, et al., oral argument on the Plaintiffs’ motion for summary judgment

and the oppositions filed in response. Oral argument is indispensable in this matter as this

         Case 3:19-cv-00216-JWS Document 46 Filed 03/25/20 Page 1 of 3
litigation presents issues of first impression under ANILCA and ANCSA that will affect

management and governance of federal, state and tribal land in Alaska. The Court would

benefit greatly by exploring the legal arguments and policy ramifications presented in the

appeal of Secretary Bernhardt’s decision.


      Respectfully submitted March 25, 2020.

                                            KEVIN G. CLARKSON
                                            ATTORNEY GENERAL

                                  By:       /s/Sean Lynch
                                            Sean Lynch
                                            Senior Assistant Attorney General
                                            Alaska Bar No. 0710065
                                            sean.lynch@alaska.gov

                                            Mary Hunter Gramling
                                            Senior Assistant Attorney General
                                            Alaska Bar No. 1011078
                                            mary.gramling@alaska.gov
                                            Attorneys for the State of Alaska

                                            Steven W. Silver
                                            Alaska Bar No. 7606089
                                            Robertson, Monagle, and Eastaugh, PC
                                            1810 Samuel Morse Drive Suite 202
                                            Reston, VA 20191
                                            703.527.4414 (office)
                                            703.313.1793 (fax)
                                            ssilver628@aol.com

                                            James F. Clark, III
                                            Alaska Bar No. 690725
                                            Law Office of James F. Clark
                                            1109 C Street
                                            Juneau, AK 99801
                                            907.586.0122 (main)
                                            907.586-1093 (fax)
                                            jfclarkiii@gmail.com
                                            Attorneys for King Cove Corporation, et al.
Friends of Alaska NW Refuges, et. al. v. Bernhardt, et. al.      Case No. 3:19-cv-00216-JWS
JOINT REQUEST FOR ORAL ARGUMENT                                                    Page 2 of 3
        Case 3:19-cv-00216-JWS Document 46 Filed 03/25/20 Page 2 of 3
                             CERTIFICATE OF SERVICE

        I hereby certify that on March 25, 2020, a copy of the foregoing Request for Oral
Argument was filed electronically with the Clerk of Court using the CM/ECF system. Notice
of this filing will be sent to all counsel of record by operation of the court’s electronic filing
system.

                                           KEVIN G. CLARKSON
                                           ATTORNEY GENERAL

                                    By:    /s/Sean Lynch
                                           Senior Assistant Attorney General
                                           Alaska Bar No. 0710065
                                           sean.lynch@alaska.gov
                                           P.O. Box 110300
                                           Juneau, AK 99811-0300
                                           907.465.3600 main




Friends of Alaska NW Refuges, et. al. v. Bernhardt, et. al.       Case No. 3:19-cv-00216-JWS
JOINT REQUEST FOR ORAL ARGUMENT                                                     Page 3 of 3
         Case 3:19-cv-00216-JWS Document 46 Filed 03/25/20 Page 3 of 3
